Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 05/11/2022.
Claims 1, 4-10 and 16 have been amended.
Claims 2-3 and 11-15 have been cancelled.
New Claims 17-23 have been added.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1, 4-10, 16 and new claims 17-23, filed on 05/11/2022 have been fully considered and they are persuasive. Particularly, on pages 7-10 of the Applicant’s Response, applicants argued that Taka ‘976 does not disclose the limitations of independent claim including: “a blue light-emitting unit of the blue sub-pixel is formed on a third side wall of the corresponding one of the plurality of recess portions, and a white light-emitting unit of the white sub-pixel is formed on a bottom surface of the corresponding one of the plurality of recess portions”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1, 4-10 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a blue light-emitting unit of the blue sub-pixel is formed on a third side wall of the corresponding one of the plurality of recess portions, and a white light-emitting unit of the white sub-pixel is formed on a bottom surface of the corresponding one of the plurality of recess portions” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 4-6, 10, 16-20 are also allowed as they depend from an allowed base claim.
Regarding claim 7, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “each of the plurality of recess portions including a bottom surface extending along a central section of the recess portion, a first side wall and a second sidewall, the first and second side walls including upper surfaces facing the central section, and pixels respectively arranged in each of the plurality of recess portions; and a first color light-emitting unit of the first color sub-pixel is formed along the first side wall, a second color light-emitting unit of the second color sub-pixel is formed on the second side wall, and 3U.S. Application No. 17/051,655Docket No.: 880005-6647-US01 Amendment dated May 11, 2022 Response to Office Action dated May 10, 2022a third color light-emitting unit of the third color sub-pixel is formed on the bottom surface” in combination with the remaining limitations called for in claim 7.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 7. Therefore, claim 7 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 8-9 and 21-23 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829